     Case 8:20-cv-01493-CJC-DFM Document 13-1 Filed 09/29/20 Page 1 of 2 Page ID #:37




 1     KEVIN D. SOLONSKY, D.C. Bar No. 437119
       Email: solonskykd@sec.gov
 2     Securities and Exchange Commission
       100 F Street, NE
 3     Washington, DC 20549-9612
       Telephone: (202) 551-5014
 4     Facsimile: (202) 772-9263
 5     LOCAL COUNSEL
       AMY JANE LONGO, Cal. Bar No. 198304
 6     Email: longoa@sec.gov
       444 S. Flower Street, Suite 900
 7     Los Angeles, California 90071
       Telephone: (323) 965-3998
 8     Facsimile: (213) 443-1904
 9     Attorneys for Respondent
       Securities and Exchange Commission
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13      BARRY MIGLIORINI,                       Case No. 8:20-cv-1493-CJC-DFM
14
                    Movant,                     DECLARATION OF MICHAEL
15                                              MUELLER IN SUPPORT OF
              vs.                               OPPOSITION OF RESPONDENT
16
        SECURITIES AND EXCHANGE                 SECURITIES AND EXCHANGE
17      COMMISSION,                             COMMISSION TO MOTION FOR
                                                ORDER PURSUANT TO CUSTOMER
18                  Respondent.                 CHALLENGE PROVISIONS OF THE
19                                              RIGHT TO FINANCIAL PRIVACY
                                                ACT OF 1978
20
21                                              Date:       November 3, 2020
                                                Time:       10:00 a.m.
22                                              Place:      Courtroom 6B
                                                Judge:      Hon. Douglas F. McCormick
23
24
25
26
27
28
     Case 8:20-cv-01493-CJC-DFM Document 13-1 Filed 09/29/20 Page 2 of 2 Page ID #:38




 1           I, Michael Mueller, declare under penalty of perjury, in accordance with 28
 2     U.S.C. 1746, that the following is true and correct. This verification is based upon
 3     my personal knowledge, and is submitted in support of the Verified Opposition of
 4     Respondent Securities and Exchange Commission to Motion for Order Pursuant to
 5     Customer Challenge Provisions of the Right to Financial Privacy Act of 1978
 6     (“Verified Opposition”).
 7           1.     I am a staff attorney with the Securities and Exchange Commission’s
 8                  (“SEC”) Division of Enforcement, and one of several attorneys
 9                  designated by In the Matter of Wellness Matrix Group, Inc. (C-8681) as
10                  an officer of the SEC to help conduct the investigation. I have helped
11                  conduct the investigation, and as a result, am familiar with the facts of
12                  this investigation.
13           2.     I have read the SEC’s Verified Opposition, and certify that the facts set
14                  forth therein are true and correct to the best of my knowledge.
15           I declare under penalty of perjury that the foregoing is true and correct.
16           Executed on September 29, 2020, in Chicago, Illinois.
17
                                          /s/ Michael Mueller
18                                        Michael Mueller
19
20
21
22
23
24
25
26
27
28

                                                      1
